DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdraw from Issue
As noted in the 11/26/2021 communication from the USPTO, the allowabilty of claims 70-94 is withdrawn and the application has been withdrawn from issue.  This is a result of a consultation with the examiner’s SPE and the necessity of presenting newly formulated art rejections.  Note that there is nothing unusual, certainly, about an examiner changing his viewpoint as the prosecution of a case progresses, and so long as the rules of the Patent Office are duly complied with, an applicant has no legal complaint because of such a change of view.  In re Ellis, 31 USPQ 380; In re Becker, 40 USPQ 624.   

Claim Rejections - 35 USC § 103, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 70-94 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/028265 A1, prior art of record, and further in view of US 3,897,548; US 5,368,845; or US 2013/0224125 A1.  
Instant independent claim 70 teaches an antimicrobial composition comprising lauric arginate ethyl ester, hydrogen peroxide and at least one of (a) an additional antimicrobial agent selected from an organic acid, chitosan, a bacteriocin and combinations thereof, (b) a potentiator, and (c) a systemic acquired resistance inducer and inter alia a sequestering agent.  Dependent claim 71 teaches a carrier.  Dependent claims 72-74, 76-80, 82, 84-88, 92 and 93 teach ingredient concentrations.  Dependent claim 75 teaches that the composition further comprises additional conventional 
WO 2016/028265 A1 teaches mouthwash compositions comprising ethyl lauroyl arginate and hydrogen peroxide (see, for instance, the formulation of Table 1 at page 14, [0061]).  The patent further teaches that the composition may comprise any number of additional conventional ingredients (page 9, [0042]ff).  
US 3,897,548 teaches (abstract; column 4, line 23) the antibacterial p-aminobenzoic acid - labeled a systemic acquired resistance agent in the instant specification at [0064] - as an ingredient in a dental composition. 
US 5,368,845 teaches (abstract) an antiplaque composition comprising bacteriocin.  
US 2013/0224125 A1 teaches (abstract; page 3, [0040]) menthone - labeled a potentiating agent in the instant specification at [00158] - as an ingredient in an antimicrobial mouthwash composition.  


Furthermore, each of the instant additional ingredients (the antimicrobial agents: an organic acid, chitosan, a bacteriocin and combinations; a potentiator; and a systemic acquired resistance inducer) are simply conventional antimicrobial mouthwash ingredients as evidenced by, for instance, US 3,897,548; US 5,368,845; and US 2013/0224125 A1.  Likewise, the instant carriers, concentrations, pH, methods, etc. are all conventional.  Note that the practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  
It would have been obvious to one of ordinary skill, before the effective filing date of the instant invention, to have used aminobenzoic acid, a bacteriocin and/or menthone as a conventional additional ingredient, as suggested by WO 2016/028265 A1, in order to impart their art-recognized antimicrobial functions – as evidenced by US 3,897,548; US 5,368,845; and US 2013/0224125 A1.  Note also that beyond the suggestion of WO 2016/028265 A1 to include conventional ingredients, the above reasoning is consistent with and supported by legal precedent which holds that generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be 

Double Patenting, NEW
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 75, 87 and 88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 21 and 22 of (parent) U.S. Patent No. 10,136,645 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 10 teaches an antimicrobial composition comprising lauric arginate ethyl ester, hydrogen peroxide, a sequestering agent and inter alia a potentiator and/or a systemic acquired resistance inducer.  
Instant claim 75 teaches an antimicrobial composition comprising lauric arginate ethyl ester, hydrogen peroxide and at least one of an additional antimicrobial agent, a potentiator, and a systemic acquired resistance inducer and inter alia a sequestering agent.  

It would have been obvious to one of ordinary skill to have selected the combinations and concentrations of conventional ingredients recited in the patented claim set, given the explicit recitation of mixtures/combinations and their concentrations, in order to arrive at that of the instant invention.  Note that even if selection is required from various lists of components to form a variety of effective combinations, the disclosure of a multitude of effective combinations does not render any particular combination less obvious.  Merck & Co. v. Biocraft Labs., Inc., 874 F.2d. 804, 807 (Fed. Cir. 1989).  
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/17/2022